Citation Nr: 1615752	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-46 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable rating for service-connected rectal fissure, status post fissurectomy, prior to September 5, 2013, and to a rating in excess of 10 percent from September 5, 2013, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for hypertension and awarded service connection for rectal fissure, status post fissurectomy, assigning an initial noncompensable disability rating, effective from March 1, 2007.  In a September 2013 rating decision, the RO assigned an increased 10 percent rating for the service-connected rectal fissure, effective from September 5, 2013.  

The Board remanded this case in July 2013.  It now returns for appellate review. 


FINDINGS OF FACT

1.  The Veteran's hypertension had its clinical onset during service.  

2.  The Veteran's rectal fissure, status post fissurectomy, is characterized by occasional leakage, necessitating the wearing of a pad.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a 30 percent rating for a rectal fissure, status post fissurectomy, are approximated.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension analysis

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a 'chronic' condition, including hypertension, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's service treatment records show persistently increased blood pressure readings during the later years of his service, but there was no diagnosis of hypertension.  On a Report of Medical History dated in October 2006, shortly before separation, the Veteran reported that he had a history of high or low blood pressure.  The "explanation" part of the report indicated that the Veteran had high blood pressure and gave the dates of various blood pressure readings.  On the actual separation examination, which is undated, there is a diagnosis of "pre-hypertension."

In his Notice of Disagreement dated in October 2008 and on his VA Form 9 dated in November 2009 the Veteran reported that, within a year of his retirement from the service, he was diagnosed with hypertension and prescribed a medication, terazosin, by a VA doctor.  He indicated that he was still taking this medication to treat his hypertension and believed that he would have to take this medication for life. 

Post service VA treatment records dated in December 2007 and April 2008 show that the Veteran's diastolic blood pressure was 90 or greater (i.e., 137/96 and 140/90), but again there was no diagnosis of hypertension.  In December 2007, it was noted that the Veteran took terazosin for his prostate.  The April 2008 treatment record noted elevated blood pressure as a problem and recorded that the Veteran was advised of normal blood pressure levels.  The Veteran reported that terazosin (which he took for the prostate disorder) had worked well for him and he did not want to increase the dose but would consider it in the future of his blood pressure continued to be elevated. 

The Veteran was afforded a VA examination in September 2013.  The examiner noted that the Veteran took terazosin to treat both a prostate condition and hypertension.  The examiner concluded that the Veteran's hypertension was not related to his military service.  He reasoned that the Veteran was treated with medication after service and there was no documentation in his service medical records that treatment occurred while in-service.  

Despite the VA examiner's negative opinion, the evidence of record shows that the Veteran had elevated blood pressure readings both during service and within one year of his separation from service in February 2007.  The Veteran has stated that his doctor told him that he had hypertension shortly after service and prescribed medication (i.e., terazosin) for hypertension.  The VA treatment records show that he was taking this medication in December 2007 for his prostate, and in April 2008 it was also referenced in relation to his hypertension.  The September 2013 VA examiner noted that the Veteran took terazosin to treat both a prostate condition and hypertension.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's hypertension was manifest to a degree of 10 percent within one year of his separation from service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for hypertension is granted.


III. Rectal Fissure Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Veteran's rectal fissure status post fissurectomy has been rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332.  Under DC 7332, a noncompensable rating is assigned for healed or slight rectum or anus without leakage.  A 10 percent rating is appropriate for constant slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing a pad.  A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements.  And, complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114, DC 7332 (2015).  

During a March 2008 VA examination, the Veteran gave history of mild and occasional fecal leakage.  He reported occasional soiling of his shorts.  The examiner noted that pads were not required.  Examination was normal, with no sphincter impairment.

Then in a November 2009 appeal to the Board, the Veteran reported that he continued to have moderate problems with stool leakage in his underwear requiring the use of an absorbent pad.  The Veteran reported that he asked a physician if the problem could be corrected other than through the use of underwear pads and the physician informed the Veteran he was taking the proper steps short of undergoing another surgical procedure.  

In an August 2013 statement, the Veteran stated that he had slight to moderate leakage as a direct result of rectal fissure correction.  He reported that he was instructed by medical providers that the only treatment for his symptoms was to continue padding to protect his clothing and to take periodic sponge baths in the area during the day.  

During a September 2013 VA examination, the Veteran was diagnosed with an anal fistula.  He reported that since his 2003 surgery, the rectal bleeding ceased but his still experienced seepage to the point that he wears pads at times.  Examination revealed good anal muscle tone and no internal hemorrhoids.  The examiner noted that a pad was present without soilage.  

In short, the Board accepts the Veteran's lay contentions..  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report the circumstances of his fecal leakage, and his lay statements are credible and broadly consistent with the record.  The Board finds that his lay statements are highly probative as the Veteran would be in the best position to report on the frequency and extent of his fecal leakage and the necessary use of an absorbent pad.  While he has reported leakage and not any involuntary bowel movements, the evidence does support his need to wear a pad.  Therefore, the criteria for a 30 percent rating are more nearly approximated for the Veteran's rectal fissure, status post fissurectomy, for the entire appellate period.  See 38 C.F.R. § 4.7.

A rating in excess of 30 percent is not warranted, however, as no evidence in the record indicates that the Veteran has a history of extensive leakage and fairly frequent involuntary bowel movement.  Again, he has not reported experiencing any involuntary bowel movements; nor is this shown in any of the medical records.  From all the evidence of record, the symptoms have been characterized as slight to moderate leakage rather than extensive leakage; the Veteran himself reported slight to moderate leakage in both his November 2009 appeal to the Board and August 2013 statement.  He also has not reported, and there is no medical evidence in the record suggesting, that he has a complete loss of sphincter control warranting a 100 percent rating.  Clinical examination has revealed normal findings, including good anal muscle tone.  Thus, the evidence shows that the Veteran's rectal fissure status post fissurectomy has not met or approximated the criteria for a rating greater than 30 percent at any point during the pendency of this claim, for the reasons explained above.  

The evaluation of the Veteran's rectal fissure status post fissurectomy does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's rectal fissure status post fissurectomy with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his rectal fissure status post fissurectomy is manifested by occasional leakage requiring the use of an absorbent pad.  These manifestations are specifically contemplated by Diagnostic Code 7332.  Thus, there are no manifestations of the Veteran's rectal fissure status post fissurectomy not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  The available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's rectal fissure status post fissurectomy for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted, as they are not within the scope of this appeal.

In sum, entitlement to a 30 percent rating, but not higher, for rectal fissure status post fissurectomy is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to an initial 30 percent evaluation, but no higher, for rectal fissure status post fissurectomy, is granted, subject to the controlling regulations governing the payment of VA monetary benefits.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


